Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [X] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to §240.14a-12 SYNCORA HOLDINGS LTD. (Name of Registrant as Specified in Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: SYNCORA HOLDINGS LTD. Canons Court, 22 Victoria Street Hamilton, HM 12, Bermuda NOTICE OF SPECIAL MEETING OF SHAREHOLDERS OF SYNCORA HOLDINGS LTD. Hamilton, Bermuda , 2009 TO THE HOLDERS OF COMMON SHARES OF SYNCORA HOLDINGS LTD.: Notice is hereby given that a special general meeting of the holders of common shares (the Shareholders) of Syncora Holdings Ltd. (the Company) will be held at the Companys offices at 1221 Avenue of the Americas, 31 st Floor, New York, NY 10020 on January 22, 2009, at 10 a.m. local time, for the following purposes: 1. To approve an amendment to bye-law 3 of the Companys bye-laws (the Bye- Laws) so that the Chief Executive Officer need not serve as a Director of the Company; 2. To approve an amendment to bye-law 19 of the Bye-Laws so that remuneration and benefits of Directors will be determined by the Nominating & Governance Committee; 3. To approve amendments to bye-laws 1, 18, 27, 38, 44, 45 and 81 of the Bye-Laws to remove references to the XL Group to reflect that XL Capital Ltd is no longer a shareholder of the Company; 4. To approve amendments to bye-laws 38, 44, 45 and 60 of the Bye-Laws to transfer certain of the original rights of the XL Group under the Bye-Laws to CCRA Purpose Trust (the SCA Shareholder Entity); 5. To approve an amendment to bye-law 36 of the Bye-Laws to prohibit shareholders of the Company from adopting resolutions by written consent; 6. To approve an amendment to bye-law 50 of the Bye-Laws to allow the Company to hold its own shares, i.e. , treasury shares; 7. To approve amendments to bye-laws 3, 53 and 78 of the Bye-Laws to eliminate the requirement that certain deeds and other instruments be executed under the company seal; 8. To approve amendments to bye-laws 75 and 77 of the Bye-Laws to specify certain documents to which the notice provisions apply, the methods and time periods for delivery and the proof of such delivery; 9. To approve an amendment to bye-law 60 of the Bye-Laws to impose a mandatory restriction on the transfer of the Companys equity securities such that no person or group may become a Five-Percent Shareholder as therein defined and no existing Five-Percent Shareholder may increase its stock ownership; 10. To approve amendments to bye-laws 31 and 60 to remove references to the Company having to meet the requirements of the New York Stock Exchange in connection with the delisting of the Company; and To transact such other business as may properly come before the meeting or any adjournments thereof. The Board of Directors of the Company recommends a vote FOR Items 1 through 10. Only Shareholders of record, as shown by the transfer books of the Company at the close of business on December 15, 2008, are entitled to receive notice of and to vote at the special general meeting. The proxy statement and accompanying materials are first being mailed to Shareholders on, 2009. YOU MAY VOTE YOUR PROXY BY TELEPHONE, INTERNET OR MAIL AS DIRECTED ON THE ENCLOSED PROXY CARD AS PROMPTLY AS POSSIBLE, WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING. YOU MAY ALSO ATTEND THE MEETING AND VOTE IN PERSON. IF YOU LATER DESIRE TO REVOKE YOUR PROXY FOR ANY REASON, YOU MAY DO SO IN THE MANNER DESCRIBED IN THE ATTACHED PROXY STATEMENT. YOUR SHARES WILL BE VOTED PURSUANT TO THE INSTRUCTIONS CONTAINED IN THE PROXY STATEMENT. IF NO INSTRUCTION IS GIVEN, YOUR SHARES WILL BE VOTED FOR ITEMS 1 THROUGH 10 IN THE PROXY. Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to Be Held on January 22, 2009:  The proxy statement is available at meetings.syncora.com . By Order of The Board of Directors , /s/ Tom Currie Tom Currie Secretary Table of Contents Page Important Information About The Special General Meeting and Proxy Procedures 1 Security Ownership of Certain Beneficial Owners and Management 3 Matters Scheduled to Be Voted on at the Special General Meeting to Be Held on January 22, 2009 7 Other Matters 11 Shareholder Proposals for 2009 Annual General Meeting 11 Annex A A-1 SYNCORA HOLDINGS LTD. PROXY STATEMENT FOR THE SPECIAL GENERAL MEETING OF HOLDERS OF COMMON SHARES TO BE HELD ON JANUARY 22, 2009 IMPORTANT INFORMATION ABOUT THE SPECIAL GENERAL MEETING AND PROXY PROCEDURES The accompanying proxy is solicited by the Board of Directors (the Board) of Syncora Holdings Ltd. (the Company) to be voted at the special general meeting (Special General Meeting) of holders of the Companys common shares (the Shareholders and the Shares, respectively) to be held on January 22, 2009, beginning at 10 a.m. local time, at the Companys offices at 1221 Avenue of the Americas, 31 st Floor, New York, NY 10020, and any adjournments thereof. This proxy statement and the accompanying materials are first being mailed to Shareholders on , 2009. The Purpose of the Special General Meeting At the Special General Meeting, the Shareholders will vote in person or by proxy on the following changes to the Companys bye-laws (the Bye-Laws) as set forth in the notice of the meeting: (1) the amendment of bye-law 3 so that the Chief Executive Officer need not serve as a Director of the Company; (2) the amendment of bye-law 19 so that remuneration and benefits of Directors will be determined by the Nominating & Governance Committee; (3) amendments of bye-laws 1, 18, 27, 38, 44, 45 and 81 to remove references to the XL Group to reflect that XL Capital Ltd is no longer a shareholder of the Company; (4) amendments to bye-laws 38, 44, 45 and 60 to transfer certain of the original rights of the XL
